Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153830(80)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RONNIE DANCER and ANNETTE DANCER,                                                                         Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                      Justices
                                                                    SC: 153830
  v                                                                 COA: 324314
                                                                    Kalamazoo CC: 2012-000571-NO
  CLARK CONSTRUCTION COMPANY, INC.,
           Defendant-Appellant,
  and
  BETTER BUILT CONSTRUCTION SERVICES,
  INC.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice
  to file an amicus curiae brief is GRANTED. The amicus brief submitted on February 23,
  2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 3, 2017
                                                                               Clerk